PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/207,018
Filing Date: 11 Jul 2016
Appellant(s): Fieglein et al.


Alexander G. Roan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 17, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated January 6, 2021 from which
the appeal is taken is being maintained by the examiner.

(2) Response to Argument
The Examiner respectfully disagrees with each and every assertion argued in Appellant’s Appeal
Brief (hereinafter “Brief’)
An explanation of reasons for disagreement with each argument is set forth below. 

(2) Response to Argument
	In the request for reconsideration after final, Appelant described the issue as follows:
Harrell, Carapelli, and Barker, alone or in combination, fail to teach or suggest "the third pair of wires being dedicated for transmission of the fuel dispenser payment command signals," as recited in independent claim 1.
	For convenience, this limitation will be referred to as the “dedicated" limitation, meaning that the third pair of wires is dedicated to transmitting payment commands.  The meaning of this “dedicated” wiring limitation can be easily illustrated from Fig. 2 from the specification:


    PNG
    media_image2.png
    570
    676
    media_image2.png
    Greyscale


	Thus, - with reference to the right hand view of Fig. 2 above - the “third pair of wires” referenced in the issue on appeal is merely that pair – designated as 234a and 234b - running from the PAYMENT TERMINAL to the FUEL DISPENSER SIGNAL COMBINER.
	Appellant therefore implicitly admits that the combination of Harrell in view of Barker in view of Carapelli render obvious the remaining limitations of Claim 1.  Thus, for convenience, when reference is made to the obviousness of this limitation, it will be understood that this is a shorthand reference to the fact that the “claim as a whole” is obvious.
	It should also be noted that the “dedicated” limitation does not explicitly recite “all” payment commands, nor does it specify what type of “payment commands” are contemplated.  
	Finally, it is noted that Appelant has not construed either of these terms. 
	In the Brief, Appelant now has changed its argument – rather than argue the “third pair of wires” in connection with the “dedicated” limitation, Appelant now argues that Harrell fails to teach the “first and second pair of wires” relative to the single lines shown in Harrell Fig. 1 below, and that the signals transmitted over these wires are somehow not “combined and compressed” in the Harrell system.
	The Examiner respectfully disagrees.

Technical Background
	In order to better understand this limitation, the following technical description is provided.
	The claimed invention relates to service stations or gas stations.  More particularly, the claimed invention relates to the payment signals transmitted from the pump to the interior of the gas station building or store in order to allow the consumer to pump gas.  It is universally known that credit cards may be used at the pump to pay for the gas about to be pumped.
	Advancements in credit cards have led to – first – passwords or other security measures – and second – to the use of “chip” based credit cards.  These advancements require faster and broader bandwidth signals.  The legacy wiring which runs from the pump to the gas station building – which is buried underground, under concrete – does not accommodate such advance electronic signals. 
	However, the applied prior art teaches this problem and Appelant’s solution.
	Appelant provided a reproduction of Figure 1 of Harrell on page 8 of the Brief, and it is reproduced again below for convenience:

    PNG
    media_image3.png
    489
    758
    media_image3.png
    Greyscale

	It is the position of the Examiner that the “third pair of wires” – relative to the “dedicated” limitation – is clearly taught in connection with the “Ethernet” wire 140, as shown in the left hand portion of Fig. 1 above.  
	That is, in connection with the fuel dispenser 104, the “dedicated” limitation focuses on the teachings of Harrell in connection with the legacy line 136 as opposed to the Ethernet line or cable 140.
The description at Harrell 0027 is helpful:
	 [0027] In the particular implementation of FIG. 1, the multiplexer 144 is capable of receiving legacy and Ethernet data from the management module 130 (across fuel dispenser legacy communication line 136 and fuel dispenser Ethernet communication line 140) intended for the facility manager 152, and multiplexing the data for transmission across the legacy communication line 148. The multiplexer 144 may, for example, be capable of frequency-division multiplexing (FDM). That is, the multiplexer 144 may assign a discrete carrier frequency to both the legacy data received across line 136 and the Ethernet data received across line 140. The multiplexer 144 may then combine the modulated carrier frequencies in a multiplexed signal for transmission over the legacy communication line 148. In the environment 100, only two carrier frequencies may be necessary, one for the legacy data and one for the Ethernet data. Other implementations, however, may include more carrier frequencies for additional communication protocols used to send data between the fuel dispenser 104 and the facility manager 152.  (emphasis added) 

	Clearly, “Ethernet data” is “intended to be transmitted across an “Ethernet communication line 140.”
	Likewise, paragraph 0026 refers to the format or protocol of the data being transmitted across these two lines.
[0026] Communications between the facility manager 152 and the fuel dispenser 104 across the legacy communication line 148 may comprise one or more multiplexed signals containing information in one or more communication protocols. For instance, the multiplexed signal may contain information in a legacy communication protocol as well as information in one or more advanced communication protocols (e.g., Ethernet). In order to receive and understand the multiplexed signal, the fuel dispenser 104 includes the multiplexer 144. In some implementations, the multiplexer 144 may be communicably coupled with the management module 130. In other implementations, the multiplexer 144 may be physically connected to, or a component of, the management module 130.  (emphasis added) 
	Therefore Ethernet is referred to as an “advanced” protocol.  “Advanced” refers to high speed or high bandwidth.  This is made clear in the discussion below relating to [0004] - [0005] of Harrell.
	Thus, it is respectfully submitted that a person of ordinary skill would understand that payment commands come in at least two types. A low speed or legacy format signal or a high speed format signal.   Harrell refers to such data formats as “protocols.”  Therefore, in the prior art - which would be well understood by a person of ordinary skill - reference is made to:
“advanced data features,” 
“high-speed data transmission," 
“high data rates,”
“high bandwidth transmissions.”

	All of these terms are used anonymously in the art and that fact – as well as the terms themselves - would be well understood by a person of ordinary skill.
	Likewise, a cable, line or wire capable of such advanced data transmission is referred to as “Category 5” or CAT5."  Harrell teaches that such Cat5 lines are synonymous with an “Ethernet” line 140 as illustrated in Fig. 1 and are intended for transmission of advanced data in an advanced format or protocol such as “Ethernet” data.
	A “CAT5” Ethernet cable is – inherently – a “twisted pair” of wires.  A person of ordinary skill in the art would readily understand that – athough Fig. 1 of Harrell shows the cable as a single line – such drawing is schematic in nature and simplified over the actual cable in the real world.  The actual cable in the real world is a twisted pair – i.e., a “pair of wires.”
	This is indisputable.  
	The original 10BASE5 Ethernet uses coaxial cable as a shared medium, while the newer Ethernet variants use twisted pair and fiber optic links in conjunction with switches. 
	Furthermore, a “multiplexer” clearly – and inherently – combines and compresses multiple signals.  Multiplexing is the process by which multiple signals and data streams are output as one signal. Because the output is a compressed version of the input, multiplexing is an effective and inexpensive way to transmit and share information in a computer network. Often, the medium – or cable or wire - through which the multiplexed signal is transmitted can be shared, such as a telephone wire that transmits multiple phone calls. Once the stream reaches its destination, a process called demultiplexing returns the data stream to its original, decompressed state. The device that enacts multiplexing is called a multiplexer.
	This is indisputable.

	The following is a brief summary of the Office’s position on the issue on appeal:
1.	The “dedicated” limitation is explicitly taught by Harrell.
	After careful reconsideration of the Harrell reference, it is the position of the Office that it indeed does teach the limitation in question.  This is because Appelant has ignored very important teachings of the combination of  paragraphs 0004 - 0005 of Harrell which define several payment transactions or functionalities as comprising “advanced data features.”  Therefore, with respect to at least these payment features, the Ethernet line 140 is dedicated to the transmission of payment commands.
2.	Even if, arguendo, the “dedicated” limitation is not taught by Harrell, it would be obvious to one of ordinary skill to modify Harrell so that the limitation is taught.
	Even if Harrell is not found to explicitly teach the limitation in question, a person of ordinary skill would infer from the explicit teachings that the third pair of wires (i.e. Ethernet line 140) would be and should be - logically and reasonably - used for all payment commands.
3.	In addition to either of the foregoing arguments, it would be obvious in view of Barker and Carapelli to modify Harrell so that the combination reads on the limitation.
	Even if, arguendo, this inference from Harrell cannot be made, the “dedicated” limitation is obvious to a person of ordinary skill in the art in light of the combined teachings of Harrell in view of Barker and, in particular, in view of Carapelli.
	In Carapelli, such teachings relate payment commands require high speed/high data rate communication lines (such as Category 5), such that greater data rates can be achieved with advanced data formats such as Ethernet.

Each of these positions is explained in more detail below.

The prior art teaches the same solution to the same problem posed by Appelant’s claimed invention.
	At the outset, it is important to note that all three references applied in the rejection teach the exact same problem that was allegedly solved by Appelant’s claimed invention. 
	The same three references also teach the exact same solution to that problem as Appelant.  It is important to note this because Appelant has completely ignored this fact in its arguments.
	Appelant’s specification described this problem in paragraph 0002 in the background section of the application.  That section reads as follows:
	[0002] In a gas station environment, a fuel dispenser is typically located in the forecourt, and it is in communication with a forecourt controller located within or around a building, such as a store.
The forecourt controller is connected to a point-of-sale (POS) system, that receives user input.
Certain existing fuel dispensers are coupled to the forecourt controller by only two wires that run
underground from the fuel dispenser to the building. These two wires are used for transmitting
payment commands and fueling commands to the dispenser. However, some fuel dispensers can
contain, or be modified to contain, a payment terminal that conforms to EUROPAY,
MASTERCARD, and VISA (EMV) standards. Data to or from such a payment terminal can
require a second two wire connection and cannot be concurrently transmitted over the same
physical wiring used for current payment commands and fueling commands because the payment
terminal and the fuel controller are from two different vendors. Alternatively, data to or from
such a payment terminal can require a TCP/IP connection and cannot be concurrently transmitted
over the same physical wiring used for current payment commands and fueling commands.
Therefore, to allow for the payment data from the payment terminal and the fuel controller to be
transmitted simultaneously, additional wires would need to be installed. Because these wires are
underground, the installation of additional wires can be expensive and time-consuming.
Accordingly, there remains a need for methods and devices for improving fuel dispenser wired
communications.  (emphasis added) 

	Thus, the problem – as described by Appelant – relates to a physical limitation in the legacy wiring at most service stations or gas stations.  Furthermore, this limitation is caused by an advancement in payment signals – such as those modernly required by “chip” based credit cards – which require additional wiring from the pump to the gas station building.
	It is also important to note in this section, which is presumed to contain the state of the prior art, Appelant refers to a fuel dispenser payment terminal which “conforms to EUROPAY, MASTERCARD, and VISA (EMV) standards."
	The EMV standards are authentication standards and are well-known and the credit card industry.  Thus, besides the admission in Appelant’s background section of its specification, it would be well known to a person of ordinary skill in the art. EMV authentication standards are defined in Wikipedia as follows:
EMV is a payment method based upon a technical standard for smart payment cards and for payment terminals and automated teller machines which can accept them. EMV originally stood for "Europay, Mastercard, and Visa", the three companies which created the standard.
EMV cards are smart cards, also called chip cards, integrated circuit cards, or IC cards which store their data on integrated circuit chips, in addition to magnetic stripes for backward compatibility. These include cards that must be physically inserted or "dipped" into a reader, as well as contactless cards that can be read over a short distance using near-field communication technology. Payment cards which comply with the EMV standard are often called chip and PIN or chip and signature cards, depending on the authentication methods employed by the card issuer, such as a personal identification number (PIN) or digital signature.  (emphasis added) 

	Moreover, at paragraph 0004 of the specification, Appelant describes the solution to this problem which is to provide for a signal combiner which can compress signals into formats in order to be transmitted over the legacy two wire system.  Such signal combiners are often referred to as multiplexers or modulator/demodulator (full term for “modem”).  Paragraph 0004 reads as follows:

	[0004] In one aspect, a processing system is provided and includes a forecourt signal combiner
configured to receive forecourt payment command signals and forecourt fuel controller signals
from a forecourt controller, and to combine and compress the forecourt payment command signals and forecourt fuel controller signals to form forecourt compressed data. The system
further includes a fuel dispenser signal combiner configured to receive fuel dispenser payment
command signals from a payment terminal in a fuel dispenser and fuel dispenser fuel controller
signals from a fuel controller in a fuel dispenser, and to combine and compress the received fuel
dispenser payment command signals and fuel dispenser fuel controller signals to form fuel
dispenser compressed data. The forecourt signal combiner can be configured to transmit the
forecourt compressed data to the fuel dispenser signal combiner, and to receive the fuel dispenser
compressed data transmitted by the fuel dispenser signal combiner. The fuel dispenser signal
combiner can be configured to transmit the fuel dispenser compressed data to the forecourt signal
combiner, and to receive the forecourt compressed data transmitted by the forecourt signal
combiner.  (emphasis added) 

	This same problem is solved in the exact same way in all three references cited and applied in the Final Rejection; namely, 

Harrell		 see 0002 - 0009

Barker		 see 0005 – 0007,  as well as the Abstract

Carapelli	see 0003 -  0006 	

	However, this problem – the restrictions on the physical wiring under the ground - 
is NOT the problem/solution on appeal.  The sole issue on appeal is the third pair of wires - the “dedicated” issue described above - which DOES NOT relate to combining signals in legacy wiring underground.  The issue on appeal relates solely to a pair of wires for connecting the pump to the signal combiner.
	So, why doesn’t this appeal relate to the problem described in the specification?  It is because the prior art teaches that problem and that solution.   Therefore, Appelant is relegated to finding some distinction between these references and the claimed invention. For that reason, Appelant appears to be relying on a relatively trivial distinction relating to the “dedicated" limitation referenced above. Nevertheless, there is no distinction and any arguable distinction is obvious.

Broadest reasonable interpretation of “dedicated"  
In the request for reconsideration, Appelant criticized the Examiner’s construction of the term “dedicated,” stating that “Appelant thus cannot effectively evaluate the definition" because no source was provided. This seems like a weak excuse. In no way is Appelant prevented from providing its own construction of the term, whether or not the Examiner provided sources.  Yet, Appelant has not construed the term.  
 First, it is noted that the specification nowhere uses the word “dedicated." Therefore, the plain and ordinary meaning of that term must be used for the construction. Appelant is free to cite as many dictionaries and other sources as he feels or deems necessary. Only the following definition is considered necessary:

Oxford English Dictionary – see www.lexico.com


dedicated
Pronunciation /ˈdedəˌkādəd/ /ˈdɛdəˌkeɪdəd/ 
See synonyms for dedicated
Translate dedicated into Spanish
ADJECTIVE
1
(of a person) devoted to a task or purpose; having single-minded loyalty or integrity.‘a team of dedicated doctors’More example sentencesSynonyms
1.1(of a thing) exclusively allocated to or intended for a particular service or purpose.‘investing in dedicated bike lanes will encourage more bicycle commuters’
Since the object in question is not a person, the meaning of dedicated must refer to the second definition – something exclusively allocated to or intended for a particular purpose.
The office maintains that the Ethernet cable 140 Harrell is exclusively allocated to or intended for the purpose of transmitting payment commands from the fuel dispenser to the facility manager.

Broadest reasonable interpretation of “payment commands”
Because of the importance of “payment commands” to the issue at hand, it seems prudent to construe that term as well.
	Appelant’s specification states the following with the type of payments contemplated:
[0002] In a gas station environment, a fuel dispenser is typically located in the forecourt, and it is in communication with a forecourt controller located within or around a building, such as a store. The forecourt controller is connected to a point-of-sale (POS) system, that receives user input. Certain existing fuel dispensers are coupled to the forecourt controller by only two wires that run underground from the fuel dispenser to the building. These two wires are used for transmitting payment commands and fueling commands to the dispenser. However, some fuel dispensers can contain, or be modified to contain, a payment terminal that conforms to EUROPAY, MASTERCARD, and VISA (EMV) standards. Data to or from such a payment terminal can require a second two wire connection and cannot be concurrently transmitted over the same physical wiring used for current payment commands and fueling commands because the payment terminal and the fuel controller are from two different vendors. Alternatively, data to or from such a payment terminal can require a TCP/IP connection and cannot be concurrently transmitted over the same physical wiring used for current payment commands and fueling commands. Therefore, to allow for the payment data from the payment terminal and the fuel controller to be transmitted simultaneously, additional wires would need to be installed. Because these wires are underground, the installation of additional wires can be expensive and time-consuming. Accordingly, there remains a need for methods and devices for improving fuel dispenser wired communications.  (emphasis added) 

	Thus, the payment commands contemplated by the claimed invention are those that conform to the EMV standard – which is an authentication standard as explained above – and which may require an internet protocol connection, such as TCP/IP.
	Paragraph 0047 reads as follows:
[0047] FIG. 4 is a system diagram illustrating a server 410 and a client 420 between the forecourt signal combiner 220 and the fuel dispenser signal combiner 230, in accordance with certain aspects of the present disclosure. Additional types of data can also be routed through the system. For example, there can be a server located at the forecourt connection hub 102 and a client located at the fuel dispenser 102. The server and the client can be connected computers that encode and transmit particular types of data over the same data channels between the signal combiners, and hence between the forecourt connection hub 202 and the fuel dispenser 102. The server and client can enable, for example, TCP/IP connectivity, which may be required for some components or operations, such as complying with the EMV standard. The payment terminal 250 can be configured to process these EMV payments, where the payment command can include an instruction for processing an EMV payment. The payment commands can go through the server 410 and client 420 where they can be transmitted in a TCP/IP protocol across the same data channels as the fueling commands. In some implementations, as shown in FIG. 4, the server and the client can be connected in series between the forecourt signal combiner 220 and the fuel dispenser signal combiner 230.

	This section confirms the interpretation of the term “payment commands,” according to the Broadest Reasonable Interpretation standard; namely that they are payments that conform to the EMV protocol; that is, payment commands that require a high speed connection (e.g. TCP/IP protocol).

1.	Harrell explicitly teaches the “dedicated” limitation
	This limitation is taught by Harrell in view of the broadest reasonable interpretation (BRI) of the term “dedicated” as well as the term “payment commands.” 
	In its Remarks, Appelant fails to make mention of the following important teachings of Harrell:
[0004] In recent years, fueling facilities have evolved into elaborate systems capable of providing a wide variety of customer services, such as fuel dispensing, car washing, ATM access, money order access, and credit card or debit card transactions.  Additionally, it has become desirable to present advertisements, purchase opportunities, and other information to customers interacting with the fueling facility (e.g., while pumping fuel) for customer convenience and additional revenue stream.
[0005] In order to provide these advanced data features at fueling facilities, advanced communication systems are generally required. For instance, Category 5 cabling or other high-speed communication lines capable of providing high-speed content may be installed. To securely install these communication lines, fueling facility operators typically bury the communication lines (e.g., in concrete) between the fuel dispensers and the dispenser controller. Fuel dispensers and dispenser controllers may also require advanced components in order to correctly receive these new forms of information.  (emphasis added) 
	These sections deserve careful analysis.
	Paragraph 0004 refers to a number of services that are provided by fueling facilities and they are referred to as “elaborate systems"  that allow customers to “interact with the fueling facility (e.g. while pumping fuel) for customer convenience and additional revenue stream."
This description is significant for several reasons.
	First, it refers to activities or services that are performed “at the pump.”  Secondly, these activities result in “additional revenue."  Therefore, they involved purchases and, of necessity,  they involve payments. Thus, these teachings implicate the dedicated limitation because they relate to payment commands.
	Some of these services clearly involve payment commands. These services are as follows:
Fuel dispensing
Car washing
ATM access
Money order access
Credit card or debit card transactions
Advertisements
Purchase opportunities
Other information
	Of all of the above services, only 2 - advertisements and other information – do not appear to involve payment commands.
	Paragraph 0005 also requires careful scrutiny. The first line states:  “In order to provide these advanced data features"
	The word “these” clearly refers to the services just listed above in 0004, the majority of which, as noted, involve payment commands. Therefore, Harrell refers to these as “advance data features."  In 0005 Harrell goes on to describe the high speed communication lines and connections required to process such payment commands.  These correspond to the “Category 5” cabling or other high-speed communication lines capable of providing high-speed content.  
Therefore, the purchasing activities listed above which involve payment commands require high speed communication lines.   Harrell in describes how this problem is solved. In paragraph 0006 the following description is found:   
[0006] Systems, methods, and devices may provide for communications at a fueling facility. In one general aspect, a fuel dispenser may include a management module for controlling the functions of the fuel dispenser, a multiplexing device coupled to the management module, a device manager, a first dispenser component (e.g., a card reader), and a second dispenser component (e.g., a display). The multiplexing device may be adapted to receive a composite signal comprising a first set of information in a first communication protocol (e.g., RS-485) and a second set of information in a second protocol (e.g., Ethernet), separate the composite signal into the first and second set of information, and transmit the first and the second set of information to the management module.

	Therefore, Harrell explicitly teaches that these “advanced data features" relating to payment commands are exclusively allocated and intended to be transmitted across the Ethernet cable. That is because they are advanced data features that require high-speed communication lines. Ethernet is a protocol designed explicitly for high-speed data rates and high bandwidth signal transmission.  A person of ordinary skill in the art is well acquainted with these understandings.
Therefore, at a minimum, Harrell explicitly teaches that – at least – high speed payment commands are exclusively transmitted over the Ethernet cable 140.  This is consistent with the broadest reasonable interpretation of “payment commands.”

It would be obvious to modify Harrell to transmit all payment commands over the 140 Ethernet cable
	Even if, arguendo, the dedicated limitation was construed to require that “all” payment commands be transmitted over the Ethernet cable, this would be an obvious modification in view of the teachings of Harrell.
	First, according to the Examiner’s construction of “payment commands,” all such commands are high speed and intended to be transmitted over a high speed, high bandwidth cable.  This would be obvious because a person of ordinary skill would be motivated to use a more advanced, high-speed, high bandwidth cable versus a slower speed legacy wire.
In other words with a high-speed cable available, why would a person of ordinary skill be motivated to use a slower, non-advanced cable for payment commands?  Such a person would be motivated by market pressures and other technology advancement to use higher, more sophisticated means for data transmission.  Such advanced technology is faster and more efficient.  It would simply be more logical and involve common sense to modify Harrell so that all payment commands are transmitted over the faster wire.
	The following quotations from the MPEP bears this out:
MPEP §2143(I)(G):
The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 1651.  (emphasis added) 

MARKET PRESSURES:
The Federal Circuit analogized this case to Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007). The Leapfrog case involved a determination of obviousness based on application of modern electronics to a prior art mechanical children’s learning device. In Leapfrog, the court noted that market pressures would have prompted a person of ordinary skill to use modern electronics in the prior art device. Similarly in Muniauction, market pressures would have prompted a person of ordinary skill to use a conventional Web browser in a method of auctioning municipal bonds.


	Thus, the following teachings from Harrell are particularly compelling as evidence of motivation: 
 [0044] The architecture illustrated by FIG. 1 has a variety of features. For example, as operators demand better performance and greater capabilities in their fueling facilities 100, both fuel dispensers 104 and facility managers 152 may be modified to increase the speed, amount, and types of information communicated between the locations without having to undertake cumbersome structural changes. For instance, advertisements, multimedia, and other advanced communications may be desired at the fuel dispenser 104. Because many current systems provide only the legacy communication line 148 for communication between the fuel dispenser 104 and the facility manager 152, operators have been forced to install additional communication lines to carry the new data. In order to provide increased functionality and communications between the fuel dispenser 104 and the facility manager 152, FIG. 1 illustrates an architecture and technique for transmitting legacy information and advanced information across the legacy communication line 148 without adding a dedicated communication line between the components for advanced communications.  (emphasis added) 
	
	See also 0040 of Harrell, relating to authentication.  These statements clearly refer to authentication provided through the EMV protocol.  The Examiner made a statement in the Final Rejection which was criticized for by the Appelant at page 4 of the Remarks simply because the explicit term “EMV” is not used in Harrell. However, Appelant fails to mention that the EMV authentication protocol is described in paragraph 0002 which is the background section of Appelant’s own patent application. Therefore, a person of ordinary skill would readily understand - especially given the these teachings of Harrell - that authentication is an advanced data feature involving payment commands, and would therefore of necessity be transmitted over the high speed Ethernet cable. 
Accordingly, it would be obvious to modify Harrell such that all payment commands were transmitted over this cable. It would be illogical and unreasonable to use the legacy cable.

The modification would be obvious and view of Barker and Carapelli
	It would be obvious in view of Barker and Carapelli to modify Harrell to transmit all payment commands over the Ethernet cable.  
	Barker teaches that: “As the purchase has become more elaborate, the devices [fuel dispensers] include more than just the gasoline sales and can include food, car washes, and the like added into the system."  Such teachings would motivate a person of ordinary skill to transmit all payment commands over the high-speed Ethernet cable.  Likewise, Carapelli has similar but even more explicit teachings.

 [0005] For example, in recent years, fuel dispensers have become more than a means for fueling a vehicle. Service station owners are advertising at the dispenser with everything from simple signs to video displays running commercials. Some service stations have integrated fast-food or quick-serve restaurants, and the dispensers may allow the customer to order food from these restaurants. Additionally, the POS systems facilitate ordering other services, such as car washes, at the fuel dispenser. Most modern fuel dispensers include card readers or other payment means allowing payment for not only fuel, but also any products or services ordered at the dispenser.
[0006] These data-intensive features can be readily provided in a new service station because high bandwidth cable can be installed in the forecourt during construction. In the case of existing service stations, the cost to provide high bandwidth cable (e.g., Cat5) in the forecourt can be prohibitive. Alternative technologies, such as wireless solutions, may be prone to interference and outages, in view of these shortcomings, there have been attempts to provide legacy field wiring with high bandwidth capability. Some such devices use a mesh network topology (for example, utilizing power line communications technologies) that limits the total forecourt bandwidth. As a result each device suffers a loss of data throughput as more forecourt devices are added. Existing devices may also further compromise or limit data rates between a central controller and forecourt devices if significant data must be transmitted between forecourt devices and the central controller.  (emphasis added) 

	Clearly, Carapelli teaches that high data rates require high bandwidth cable (e.g. CAT5) and that such payments are data-intensive. These teachings would also motivate a person of ordinary skill to use the high speed Ethernet cable 140 of Harrell for all payment commands. See also 0004 and 0027 of Carapelli.
	These teachings are exclusive. There is nothing about these teachings from Carapelli which would suggest that payment transactions be transmitted over the legacy wire just because it exists or just because it is possible.  In fact, just the opposite is true – it would be impossible to transmit the high speed payment commands required by the industry over the legacy wires.
In light of these clear teachings from Barker and Carapelli, it would be obvious to modify Harrell to exclusively transmit payment commands over the Ethernet cable.

Response to Appelants Arguments
	Appelant argues that Harrell does not teach the “dedicated” limitation because “Figure 1 indicates that communication of any signals, including any payment command signals, could be communicated using either the fuel dispenser legacy communication line 136 or the fuel dispenser Ethernet communication line 140 since each of the lines 136, 140 exists between the controller 126 and the multiplexer 144."
	Simply because a cable exists does not mean it would be non-obvious to use one versus the other.  Even though the legacy line 136 exists and may be  capable of communicating payment commands does not mean it would be non-obvious - particularly in light of the teachings of the cited of references - to send payment commands over a slower, low speed, narrow bandwidth line when the market and competition require higher speeds. 
	Likewise, at page 4 of the Remarks in the request for reconsideration after final, Appelant argues that “payment commands signals could just as easily be legacy data and not require an Ethernet connection."  This statement defies logic. 
First, a proper construction of “payment commands” – as noted above – is that they are payments that conform to the EMV standard and therefore require a high speed protocol and high speed transmission line.  It would be impossible – and not “just as easily” – to transmit such commands over the legacy cable.  Second, the prior contains ample teachings that such commands are “advanced” data and must use the high speed Ethernet cable – not the legacy cable.  Market pressures and the competition require this – as well as the technology.
	Finally, Appelant argues in the request for reconsideration that “no reason was provided for making the modification.”  However, substantial evidence of motivation for making the modification has been set forth herein.

Conclusion
	Claim 1 is obvious in view of the combination Harrell in view of Barker and further in view of Carapelli.  
	It is unnecessary to consider Appelant’s arguments in connection with Claims 15 and 17 as – even if persuasive - they would not place the application in condition for allowance.  Furthermore, it is the position of the Office that such claims are obvious for similar reasons as set forth above.


For the above reasons, it is believed that the rejections should be sustained.
	Respectfully submitted,
	/William Bunker/
	Patent Examiner

Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
/Vincent Millin/
Appeal Conference Specialist

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.